Citation Nr: 1340930	
Decision Date: 12/12/13    Archive Date: 12/20/13

DOCKET NO.  09-03 627	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for a low back disability. 

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

M. Moore, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1972 to November 1973.

These matters come before the Board of Veterans' Appeals (Board) on appeal from May and December 2007 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, that, respectively, declined to reopen a previously denied claim for service connection for a back condition and denied entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU). 

In August 2013, the Veteran presented sworn testimony during a video conference hearing in Cleveland, Ohio, which was chaired by the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the Veteran's claims file.

The issues of entitlement to service connection for a low back disability and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.  VA will notify the Veteran if further action on his part is required.


FINDINGS OF FACT

1.  In an unappealed rating decision dated in April 1974, the Veteran's claim of entitlement to service connection for a back condition was denied on the basis that there was no evidence of a current chronic back disability that was the result of military service.

2.  Evidence submitted subsequent to the RO's April 1974 decision bears directly and substantially upon the specific matter under consideration, is not cumulative or redundant, and in connection with evidence previously assembled raises a reasonable possibility of substantiating the claim of entitlement to service connection for a low back disability.


CONCLUSIONS OF LAW

1.  The April 1974 rating decision denying service connection for a back condition is final.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.104(a), 20.1103 (2013).

2.  New and material evidence sufficient to reopen the Veteran's claim of entitlement to service connection for a low back disability has been submitted.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2013); 38 C.F.R. § 3.156(a) (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's application to reopen his previously denied claim for service connection for a low back disability, this application is being granted, as is discussed in detail below.  As such, the Board finds that any error related to the VA's duty to notify and assist is moot.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2013); Mayfield v. Nicholson, 19 Vet. App. 103, (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Where service connection for a disability has been denied in a final decision, a subsequent claim for service connection for that disability may be considered on the merits only if new and material evidence has been received since the time of the prior adjudication.  The Board must consider the question of whether new and material evidence has been received because it goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett, supra.  If the Board finds that no such evidence has been offered, that is where the analysis must end, and what the RO may have determined in that regard is irrelevant.  See Barnett, supra.  Further analysis, beyond consideration of whether the evidence received is new and material, is neither required nor permitted.  Id. at 1384; see also Butler v. Brown, 9 Vet. App. 167, 171 (1996).

New evidence means evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2013).

"[T]he determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim, in the final sentence of 38 C.F.R. § 3.156(a), does not create a third element in the reopening process but is a component of the question of what is new and material evidence, rather than a separate determination to be made if evidence is new and material."  See Shade v. Shinseki, 24 Vet. App. 110 (2010) (noting that 38 U.S.C.A. § 5108 requires only new and material evidence to reopen).  When determining whether the claim should be reopened, the credibility of the newly submitted evidence is presumed.  See Justus v. Principi, 3 Vet. App. 510 (1992).

An April 1974 rating decision denied service connection for a back condition for hospitalization or treatment purposes as the Veteran's in-service complaints of back pain were acute and an examination did not show any current residuals.  A December 1974 rating decision indicated that the issue of service connection for a back condition had been disposed of in the April 1974 rating decision.  Although the April 1974 rating decision was for service connection for hospitalization or treatment purposes, the subsequent December 1974 rating decision cited that decision as also dispositive on the issue of service connection for compensation purposes.  The Veteran did not appeal this rating decision, nor did he submit any new and material evidence within a year of the April 1974 rating decision.  38 C.F.R. § 3.156(b) (2013).  The April 1974 RO decision is the last final denial of this claim.

The new evidence submitted since the April 1974 denial consists of additional statements and hearing testimony from the Veteran, VA treatment records, and a May 2012 VA examination.  Notably, the VA treatment records include current low back diagnoses, including degenerative disc disease of the lumbar spine.  The Veteran also testified at his August 2013 Board hearing that his VA physician told him that his low back disability was related to his service-connected bilateral knee disabilities.  This testimony is presumed credible at this juncture.  See Justus, supra.  Accordingly, the Board concludes that the new low back diagnoses and the Veteran's testimony satisfy the low threshold requirement for new and material evidence.  See Shade, supra.  The claim for service connection for a low back disability is reopened.


ORDER

As new and material evidence has been received with regard to the previously denied claim of entitlement to service connection for a back condition, to this extent only, the appeal is granted.


REMAND

After a thorough review of the Veteran's claims file, the Board has determined that additional evidentiary development is necessary prior to the adjudication of the Veteran's reopened claim of entitlement to service connection for a low back disability and his claim for TDIU.

The Veteran was afforded a VA examination to determine the etiology of his low back disability in May 2012.  The examiner concluded that the Veteran's low back disability was not related to his military service or service-connected bilateral knee disabilities, but rather was more likely related to normal age progression.  However, the examiner failed to address whether the Veteran's service-connected bilateral knee disabilities may have aggravated his age-related low back disability.  In light of this deficiency, the examination of record is not sufficient to decide the claim.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (affirming that a medical opinion is adequate if it provides sufficient detail so that the Board can perform a fully informed evaluation of the claim); see also 38 C.F.R. § 3.310(b) (2013).

With regard to the Veteran's claim for TDIU, he testified that he actively receives treatment for his bilateral knee disability.  He said he was undergoing a knee drainage in September 2013.  He suggested that records of his treatment could be relevant to his appeal.  Any VA treatment records dated since May 2012 should be obtained.  Dunn v. West, 11 Vet. App. 462, 466-67 (1998).

Accordingly, the case is REMANDED for the following actions:

1.  Provide the Veteran with VCAA notice regarding what is required to substantiate a claim for secondary service connection.

2.  Copies of all outstanding VA treatment records from the Cleveland VA Medical Center and any other VA facility identified by the Veteran, should be obtained and added to the claims folder.

3.  Following completion of the above, return the Veteran's claims file to the original May 2012 VA examiner, if possible, for an addendum opinion.  The examiner must review pertinent documents in the Veteran's claims file in conjunction with the examination, including any newly associated VA treatment records and the Veteran's hearing testimony.  This must be noted in the examination report.

If the original May 2012 examiner is unavailable, the Veteran's claims file should be provided to another appropriate examiner for review.  The Veteran may be recalled for examination if deemed necessary.

The examiner should state whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's diagnosed lumbar spine degenerative disc disease was caused or aggravated by his service-connected bilateral knee disabilities.  S/he should specifically address any findings of altered gait in the medical evidence.  

Rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

4.  After completing the above actions, the Veteran's claim of entitlement to service connection for a low back disability should be readjudicated as well as the claim for TDIU.  If either of the claims remains denied, a supplemental statement of the case should be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, all issue(s) properly on appeal should be returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice.  However, the Board takes this opportunity to advise the Veteran that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claims.  His cooperation in VA's efforts to develop his claims, including reporting for any scheduled VA examination, is both critical and appreciated.  The Veteran is also advised that failure to report for any scheduled examination may result in the rating of the claim on the evidence of record if it is an original claim or denial if it is a claim to reopen or for increase.  38 C.F.R. § 3.655(b) (2013).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2013).



______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


